Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Applicant should further note that a good number of the documents have been provided in incomplete form, with entire pages missing.  These documents have been considered only to the extent possible to read the English language portion of the documents.  These documents are at the least represented by: JP2010099638, JP 2012210557, JP 5700376, JPH 1133412, JP 08 155303 and JP 06 142456.
Applicant should further note that document JP 2005 189586 does not appear to have relevance to the instant invention.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on May 20, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection is based on undue experimentation associated with a determination of the metes and bounds of the invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including “a functional substance” in combination with a “zeolite-type” material. Dependent claims recite that the functional substance can be a catalytic substance or metal oxide nanoparticles, none of which are sufficient to actually define the metes and bounds of the intended 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on materials that should not be within the scope of the terminology “zeolite-type”  There are numerous and myriad metal oxides, mesoporous materials containing metals, any kind of ordered porous material, hierarchical zeolites, basic zeolites or those with a variety of atomic substitutions, MOFs and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. The specification clearly indicates a number of materials such as “alminoarsenate salts” and “molybdenum phosphate” that do not even appear to be molecular sieves but are described as zeolitic analogs.  The claims are further broadened with respect to the presence of the many permutations of “functional” or “catalytic” substances (functional 
As a result, each of these components, recited in the further absence of effective amounts, results in an exponentially large number of potential species within the broad genus of each component, further combined with one another in any amount. The limited disclosure in the instant specification is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention, particularly in view of the well-established unexpected characteristics of catalyst compositions.  It is well-settled that the requirement for a precise scope of claim is essential in this area of technology.
 There is no direction or guidance presented for a catalyst containing the zeolite type material in any potential included framework form and in any amount. The specification only discloses a limited number of specific zeolite framework materials in combination with the metal oxide nanoparticles.  There is no direction as to the limits on the metes and bounds of the “functional” or “catalytic” substances, or the large variety of metal nanoparticles that could be within the scope of the instant claims.

 There is an absence of working examples concerning the many possible materials within the scope of this broadly claimed material.

In light of the above factors, it is seen that the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the claim terminology would present the artisan with myriad different compositions, and such would result in an excessive and nearly limitless amount of experimentation to determine the scope of the instantly claimed composition.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are further indefinite in the recitation of “function” or “catalytic” substances.  As the claims lack even a preamble description of the utility for the catalysts under examination, there is no way in which to determine what would be functional or catalytic.
Claim 3 recites “the diameter expanding portion” which lacks antecedent basis.  
Claims 14 and 15 describe “at least one functional substance”.  It cannot be determined as to whether this is the same as the substance in claim 1 (as “outer surface” can be considered to include outer pore surfaces, which will also be considered be “within” the skeletal body created by any molecular sieve material.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-14 of copending Application No. 15/994,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material requires a “functional substance” at least in the channels of the skeleton of the zeolite.  The dependent claims further indicate that the material is also in an enlarged pore portion, which makes sense as this is formed by the channels creating the framework.  The copending claims recite an “enlarged diameter portion” containing the catalytic materials, which comprises both an enlarged pore and a channel.  The dependent .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite metal oxide nanoparticles in dependent claims, whereas the broad claim recites a “functional” or “catalytic” substance.  The copending claims also recite “a catalytic substance” that can be made of nanoparticles.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite. Clearly the instant material could be expected to function in HDS.  


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites a structural body, whereas the copending claims recite a structured catalyst.  However, the two claims sets are otherwise nearly identical.  Each requires a catalytic substance within, each support comprises channels connecting with each other, and the catalyst material may be in the channels.  Both claim sets have a preference for metal containing nanoparticles and the catalyst material may be in the channels and/or the enlarged pore portion which is dependent on the interconnecting channels.  The recited utility of the copending catalyst material does not convey patentability, and the instantly claimed functional body would be expected to function in steam reforming processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,527  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in 
The recited utility of the catalyst material does not convey patentability, and the instant material would be expected to function for methanol reformation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


s 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,545   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
The independent copending claim recites only metal nanoparticles, whereas the instant claims require metal oxide nanoparticles or a catalytic substance generally.  Each claim set requires a catalytic substance within a zeolitic support material and each support comprises channels connecting with each other, and the catalyst material may be in the channels and/or in the enlarged pores which are formed by the channels.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite. The instant claim recites a functional structural body, whereas the copending claims recite a structured catalyst.  However, these terms are also indistinguishable as a structured zeolite type catalyst can clearly be considered representative of a three dimensional “body”.  
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide nanoparticles, a catalytic substance, or a functional substance, whereas the copending claims recite “a catalytic substance”.  These are clearly all representative of metal oxide nanoparticles within the support body.
The recited utility of the catalyst material does not convey patentability, and the instantly claimed material will clearly have function in a CO shift reaction.  
Each claim set requires a catalytic substance within a zeolitic support material and each support comprises channels connecting with each other, and the catalyst material may be in the channels and/or in the enlarged pores which are formed by the channels.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite. The instant claim recites a functional structural body, whereas the copending claims recite a structured catalyst.  However, these terms are also indistinguishable as a structured zeolite type catalyst can clearly be considered representative of a three dimensional “body”.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No.   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide nanoparticles generally or catalytic substances or functional substances, whereas the copending claims recite metal oxide nanoparticles. The catalytic substance may be present in instant claims in the channels and optionally in the large pores of the zeolite, while the copending claims require both.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite.
The recited utility of the catalyst material does not convey patentability, and the instant material would be expected to function as the photocatalyst described in the copending claims.  
The instant claim recites a functional structural body, whereas the copending claims recite a structured catalyst.  However, these terms are also indistinguishable as a structured zeolite type catalyst can clearly be considered representative of a three dimensional “body”.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


s 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite metal oxide nanoparticles do not exclude perovskite oxides as the metal oxide. The catalytic substance may be present in instant claims in the channels and optionally in the large pores of the zeolite, while the copending claims require both.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite.
The recited utility of the catalyst material does not convey patentability, and the instant material would be expected to function as an exhaust gas oxidation catalyst as recited in the copending claims.
The instant claim recites a functional structural body, whereas the copending claims recite a structured catalyst.  However, these terms are also indistinguishable as a structured zeolite type catalyst can clearly be considered representative of a three dimensional “body”.  





This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite functional substances or catalytic substances or metal oxide nanoparticles, whereas the copending claims recite “a solid acid” nanoparticle having catalytic function (claim 3).  The herein claimed metal oxide materials are known solid acid catalytic substances, and thus read on the copending claims.
The catalytic substance may be present in instant claims in the channels and optionally in the large pores of the zeolite, while the copending claims require both.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “metal oxide nanoparticles” containing a perovskite, which metal oxide is not excluded from the instantly claimed material.  Both claim sets are clearly directed to a zeolitic skeleton, wherein connecting channels form enlarged pores throughout the framework structure, and the catalytic materials is trapped with the channels and/or the pores formed thereby.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite functional or catalytic substances or metal oxide nanoparticles, whereas the copending claims recite “metallic nanoparticles”. Both independent claims require the catalytic material to be in the channels. The herein claimed metal oxide materials are initially produced by the method .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The instant claims recite a functional or catalytic substance, or metal oxide nanoparticles, whereas the copending claims recite specific metal oxide nanoparticles.  The instant claims do not exclude any of the materials of the copending claims.  
The catalytic substance may be present in instant claims in the channels and optionally in the large pores of the zeolite, while the copending claims require both.  Clearly, both cases are directed to the same catalytic particles embraced within the channels and enlarged pore spaces formed by channel structure of the zeolite body, because the enlarged pore spaces are formed by the channels creating the framework of the zeolite.
The instant claim recites a functional structural body, whereas the copending claims recite a structured catalyst.  However, these terms are also indistinguishable as .  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” silicate material comprised of channels in two or three directions which intersect and form larger pores, i.e. the same support material being claimed herein.  Kegnaes et al. indicate that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the nanoparticles are distributed homogeneously through the zeolite structure. This distribution will result in the presence of these particles in all of the channels and pores of the support material. 
Insofar as the claims indicating that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, as the structure of the material   of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles would be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels. As the particles overlap in size with those claimed herein, and the dimensions of the channels and pores of the reference are also commensurate with those claimed herein, all ratios of the channel dimension and enlarged pore portions will also be expected consistent with the instant claims.  As a result, the only real distinction between the instantly claimed material and that disclosed by Kegnaes et al. is one of scope, in that the metal selection and zeolite selection to provide the necessary channel and pore structure overlap to a certain extent, but provide motivation for the artisan to select a large number of possibilities within the reference disclosure which will result in the same structure catalyst claimed in the instant application.  The percentages of the metal present in the nanoparticles of the reference are overlapping with those in the instant claims, and they are clearly present in catalytic amounts which can vary within limits .

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057319.
WO 2013/057319 discloses a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a plurality of cages and linked by windows, wherein the largest dimension of the cages is larger than the diameter of the window so as to provide access to the cage.  The cages are clearly considered to correspond to the instantly claimed “enlarged pore portion”.  The reference additionally specifies that there are catalytically active metal clusters formed in the cases with a diameter greater than the window diameters, thus restricting the catalyst from escaping the cage and retaining clusters in the absence of aggregation or agglomeration.  It is clearly illustrated by the documents that the metals 
The WO 2013/057319 reference discloses that a number of functional or catalytically active metals such as nickel, cobalt, iron, ruthenium, platinum and rhodium may be used alone or in combination and these are considered to read directly on the metal oxide nanoparticles of the instant claims.  With respect to the specific amounts of these metal clusters, it is considered that as one needs to employ a catalytically effective amount, but not incur excessively large commercial prices, the artisan desirous of producing an FT catalyst in accordance with this reference will clearly be able to use routine experimentation to arrive at the effective amount of catalytic metals to employ.  The reference indicates that IWI is a technique for introducing the metal precursors into the internal pore structure of the zeolite material, thus insuring that the introduced metal is confined within the pores and channels of the zeolite as required  herein.  The reference indicates that the material may be calcined in oxygen, indicating that the metal nanoparticles will include at least a portion of metal oxide catalyst particles. With respect to the sizes of the particles, the sizes of the channel diameters and pores of the zeolite material, it is considered that these are inherently defined by the structure of the selected zeolite framework material as the particle size will be constrained by the size of the channels and pores of the zeolite.  In the reference disclosure, faujasite zeolites and MWW structure zeolites are specifically selected.  The reference also discloses isomorphous zeolites such as silicalite.  
With respect to the claims reciting an additional metal present on the surface of the support, this limitations is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal synthesis, where they will form oxides absent  further ion-exchange.  The artisan would expect these amounts to be smaller than the encapsulated metals, as those are the most desired for catalyst performance in the absence of sintering or agglomeration.
See particularly pages 5-7 and the figures of WO 2013/057319. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,831,203 to Mohr et al.
Mohr et al. disclose a composition comprising a zeolite composition comprising a zeolite type material.  The reference specifies this definition as inclusive of a silica only containing lattice, as claimed herein, and further specifies certain desirous embodiments as containing extremely high silica to alumina ratios which can essentially be considered silicates.
Although the reference does not precisely specify the channel arrangement and the enlarged pores formed via such arrangement, the skilled artisan knows that this teaching is inherent to the selection of zeolite type molecular sieve materials.

With respect to the average particle size of the metal oxides, this is also going to be limited to a great degree and to a size large enough to be encapsulated without destruction of the zeolite framework, and also large enough not to migrate, and is disclosed as 10-30 nm.  As the sizes of the channels and the pores are limited by the zeolite identity and the reference employs frameworks as employed herein, i.e. MFI, nanoparticles of this size will necessarily share the ratios of particle size to diameter of channels or enlarged pore portions as claimed herein.  Moreover, the channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes, thus establishing an effective range that overlaps the instant range.  In conclusion, it appears that any one of the particular zeolites (MFI) must and will have the average inner diameters of channels and pores as claimed herein, and therefore the ratios set forth in the instant claims will also be dictated and 
With respect to the claims reciting an additional metal present on the surface of the support, this limitations is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal synthesis, where they will form oxides absent  further ion-exchange.  The artisan would expect these amounts to be smaller than the encapsulated metals, as those are the most desired for catalyst performance in the absence of sintering or agglomeration.  See particularly columns 5-8 and the examples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art on this record is replete with zeolite materials containing pore and channel size-limited metal nanoparticles within the confines of the zeolite frameworks selected to encapsulate the catalytic materials.  Significant amounts of prior art are thus cumulative to that applied hereinabove and all of the prior art of record should be kept in mind when presenting arguments and amendments.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732